Citation Nr: 0835254	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to an effective date earlier than May 12, 1989 
for an award of a 100 percent evaluation for the service-
connected chronic schizophrenia, to include entitlement to an 
evaluation in excess of 50 percent from February 1, 1979 and 
evaluation in excess of 70 percent from August 1, 1980.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his VA fee-basis psychiatrist



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
September 1973.  

This matter was certified to the Board of Veterans' Appeals 
(Board) as an appeal from a May 2004 rating decision by the 
St. Petersburg RO denying an effective date earlier than May 
12, 1989 for the assignment of a 100 percent evaluation for 
the service-connected chronic schizophrenia.  

The Board has found on review of the file that the veteran 
submitted a timely appeal in response to a May 1979 rating 
decision by the San Juan, Puerto Rico RO that granted an 
increased rating of 50 percent for the service-connected 
schizophrenia from February 1, 1979; that issue is 
accordingly incorporated into the Board's action below.  

In August 1980, the San Juan RO issued a rating decision that 
increased the rating to 70 percent effective on August 1, 
1980.  Inasmuch as ratings higher than 50 percent and 70 
percent are available for the service-connected 
schizophrenia, and as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claims for higher rating as reflected on the title page 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The issue of entitlement to an evaluation in excess of 70 
percent was remanded to the San Juan RO by the Board in 
October 1991.  

The veteran's wife and his VA fee-basis psychiatrist 
testified in a hearing before the RO's Hearing Officer in 
April 1995.   The veteran and his wife testified before the 
Hearing Officer in another hearing in February 1996.

Custody of the claims file was transferred to the St. 
Petersburg RO at the veteran's request in December 2001.  The 
St. Petersburg RO is now VA's agency of original jurisdiction 
(AOJ).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  From February 1, 1979 to May 12, 1989 the veteran's 
schizophrenia was characterized by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  



CONCLUSION OF LAW

An effective date of February 1, 1979 for the assignment of a 
100 percent rating for the service-connected chronic 
schizophrenia is for application.  38 U.S.C.A. §§ 5101, 5103, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 
3.159, 3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Earlier effective date criteria

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

However, if the claim is filed within one year of the date 
that evidence shows an increase in the disability rating has 
occurred, the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  

The San Juan RO assigned the100 percent rating in a July 1996 
Hearing Officer Decision.  The RO assigned an effective date 
of May 12, 1989 for the rating because that was the date the 
RO received the veteran's reopened claim for increased 
rating.  

There are two potential ways by which the veteran can 
establish that an effective date earlier than the date of the 
claim is warranted.  One way requires establishing that there 
was a pending (i.e., unadjudicated) claim for increased 
rating previously filed (i.e., filed prior to May 12, 1989).  
The other way requires evidence from which it is factually 
ascertainable that the veteran' s service-connected 
disability increased in severity to a higher schedular level 
during the one-year period preceding receipt of the claim for 
increased rating.  

In this case, a careful review of the file shows that the 
veteran had an unresolved claim for increased rating on 
appeal prior to May 12, 1989.  

Specifically, the San Juan RO issued a rating decision in May 
1979 granting increased rating for schizophrenia from 30 
percent to 50 percent effective from February 1, 1979.  The 
veteran filed a timely NOD in September 1979.  The San Juan 
RO issued an SOC in September 1979, and the veteran filed a 
timely substantive appeal in October 1979.  The San Juan RO 
issued an SSOC continuing the 50 percent rating in March 
1980.  

In August 1980 the San Juan RO issued a rating decision 
granting increased rating of 70 percent effective from August 
1, 1980.  The San Juan RO sent the veteran a letter advising 
him that the increase constituted a substantive grant of his 
appeal, and that his appeal would be terminated unless he 
specifically advised the RO otherwise within 30 days.  The 
Board simply notes that despite the RO's letter the veteran's 
appeal remained active before the Board; see AB, 6 Vet. App. 
35, 38.  

Therefore, the Board's review of entitlement to an effective 
date earlier than May 12, 1989 for an award of a 100 percent 
evaluation for the service-connected chronic schizophrenia 
must include entitlement to an evaluation in excess of 50 
percent from February 1, 1979 and evaluation in excess of 70 
percent from August 1, 1980.  


Rating criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected schizophrenia has been 
assigned under the provisions of Diagnostic Code (DC) 9204 
(undifferentiated-type schizophrenia); treatment notes also 
show diagnosis of paranoid schizophrenia, which is rated 
under DC 9203.  

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

Both before and after November 7, 1996 all variants of 
schizophrenia have been evaluated under a common set of 
criteria.  Accordingly, there is no advantage to the veteran 
in being rated under DC 9204 (undifferentiated schizophrenia) 
versus DC 9203 (paranoid schizophrenia) or any other variant 
of the disorder, as the rating criteria and the disability 
levels are identical.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board accordingly applies the old rating criteria to the 
veteran's symptoms prior to November 7, 1996, which 
encompasses the entire period under appellate review 
(February 1, 1979 to May 12, 1989).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity of the 
disabilities the request for increased rating was received in 
February 1979, and has considered whether "staged ratings" 
are for application.  The Board's adjudication of these 
claims accordingly satisfies the requirements of Hart.  

Prior to November 7, 1996 the rating criteria for psychotic 
disorders including all variants of schizophrenia were as 
follows.  

A rating of 100 percent was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

A rating of 70 percent was assigned with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  

A rating of 50 percent was assigned with considerable 
impairment of social and industrial adaptability.  

The veteran was referred for VA examination for rating 
purposes in September 1978; when the veteran arrived for 
examination he was so heavily sedated that examination was 
not possible.   The veteran's wife explained that because of 
the veteran's aggressiveness and violence it was not possible 
to bring him for examination without heavy sedation.  
Diagnosis was deferred until the veteran could be 
hospitalized for evaluation.  

In December 1978-January 1979 the veteran was hospitalized 
for evaluation by VA.  On admission the veteran was guarded, 
uncooperative and openly hostile.  He expressed suicidal 
ideation and endorsed both visual and auditory 
hallucinations.  The veteran seemed delusional but his memory 
was intact.  Judgment and insight were poor.  The veteran 
remained uncooperative and openly hostile throughout his 
hospitalization despite treatment with sedatives.  

An August 1979 letter from psychiatrist Dr. RARP states the 
veteran currently showed inadequate behavior, bad humor, 
inability to relate to others and assaultive behavior at 
times.  The veteran exhibited disruption from reality with 
disturbances in the production of thought.  The veteran 
frequently became disoriented in time and had partial loss of 
memory, especially for recent past events.  Insight and 
judgment were both impaired.  Dr. RARP diagnosed chronic 
paranoid-type schizophrenic reaction and commented that the 
veteran was totally disabled to occupational tasks and not 
rehabilitative.  

The veteran had VA inpatient hospital treatment in September-
November 1979 due to complaint of nightmares and reckless 
behavior.  The examiner noted that the veteran became calmer 
during treatment but his judgment and affect remained poor as 
evidence of the schizophrenic process.  The examiner 
characterized the continuing disability as "very severe" 
and stated an opinion that the veteran was unemployable.  

The veteran had VA inpatient hospital treatment in May-July 
1980 due to complaint of hallucinations.  On admission the 
veteran was alert and aware that his hallucinations were not 
real, but he was unable to control them.  Judgment and 
insight were poor.  The veteran was cooperative with therapy.  
At the time of his discharge the veteran was considered able 
to handle funds but not able to engage in gainful activity 
due to poor capacity to adapt to stressful situations.  

The veteran failed to report for a scheduled VA psychiatric 
examination in July 1982.  

The veteran had a VA psychiatric examination in April 1983 in 
which the examiner noted history of eleven hospitalizations 
at the same VA hospital since 1974, the most recent in July 
1981.  The veteran was alert, coherent and relevant; there 
was no thought disorder in process and thought content was 
referential with paranoid ideation.  Family relations were 
strained, with the veteran being abusive to both his wife and 
his daughter.  

The veteran's affect was labile and inappropriate.  The 
veteran was very dependent, demanding and inadequate.  The 
veteran was oriented, memory was preserved, and judgment was 
poor.  Frustration tolerance was low, judgment was poor, and 
insight was absent.  The psychiatrist diagnosed chronic 
undifferentiated-type schizophrenia and noted that the 
veteran's prognosis was "very poor."  

The veteran had a VA psychological evaluation in June 1983 in 
which the veteran was hostile and uncooperative.  The 
examiner noted that the veteran demonstrated poor capacity to 
cope with his environment, with a tendency to retreat from 
social participation and to avoid close and competitive 
relationships with people.  

The veteran was quite over-sensitive to social criticism and 
suspicious about the motives of other people, with poor 
capacity to get involved with give-and-take situations.  The 
veteran's approach to the outside world was very primitive 
and superficial, with a confabulatory-like attitude.  The 
psychologist's diagnostic impression was that of 
schizophrenic disorder with paranoid traits.  

The veteran had a VA psychiatric examination in November 1984 
in which the examiner noted that the veteran apparently was 
able to drive, cook, perform errands and handle money 
effectively.  Personal hygiene and self-care were good.  The 
veteran's symptom picture included physical and verbal 
aggressiveness, difficulty concentrating, occasional crying 
episodes, irritability and insomnia, restlessness and 
palpitations.  Relationships with other persons were 
essentially poor, with paranoid referential thinking.  

On examination in November 1984, the veteran had good level 
of awareness, and speech was rapid without defects.  The 
veteran was anxious, somewhat perplexed and preoccupied.  He 
was poorly organized.  He made good eye contact with 
moderately severe neurovegetative signs of anxiety.  

The veteran was cooperative and had normal psychomotor 
activity.  Content showed somatic preoccupation and poorly 
organized delusional thinking of persecutory nature.  He had 
anxiety dreams and self-deprecatory ideas.  There was low 
suicide risk.  There was some thought disorder manifested by 
poverty of thought, rambling, vagueness and 
circumstantiality.  Affect was congruent but restricted, 
blunted and superficial.  Control of rage was poor; the 
predominant mood was irritability and depression.  

Orientation was adequate times three, memory was normal and 
concentration somewhat impaired.  There was a tendency to 
concretistic thinking.  Fund of information was adequate, 
judgment was poor and insight was lacking.  The examiner 
diagnosed chronic undifferentiated-type schizophrenia, active 
but in partial remission, and noted the veteran's prognosis 
as "poor."  

Outpatient treatment records from Dr. RARP dated in March 
1986, September 1986, March 1987, March 1988, September 1988, 
and March 1989 show the veteran as having explosive and 
destructive behavior to include hitting his wife and being 
evicted from his apartment.  Beginning in March 1986 and in 
every note thereafter, Dr. RARP noted that the veteran was 
totally disabled, with social and industrial capacity or 
adaptability that were permanent in nature and improvement 
unlikely to occur.  

In April 1995, the veteran's wife and his VA fee-basis 
psychiatrist Dr. RARP testified in a hearing before the RO's 
hearing officer.  Dr. RARP testified that he had treated the 
veteran since December 1978 on a monthly basis.  Dr. RARP 
stated that the veteran had chronic paranoid-type 
schizophrenia manifested primarily by periods of 
aggressiveness and hostility in which the veteran could not 
control his impulses.  

The schizophrenia resulted in poor interpersonal and marital 
relationships.  The veteran last tried to work in 1984 but 
was unsuccessful.  Dr. RARP stated an opinion that the 
veteran had been totally incapacitated for employment since 
his discharge from military service.  

The veteran's wife testified in April 1995 that the veteran 
had made many efforts to work and to attend school, but was 
unsuccessful on each occasion.  The veteran did not receive 
Social Security Administration disability benefits because he 
had not accumulated sufficient quarters to qualify.  

Based on review of the evidence, the Board finds that, during 
the course of the period under review, the veteran manifested 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  Accordingly, the criteria for 
the 100 percent evaluation are met for the entire period.  

The Board particularly notes that multiple psychiatrists and 
psychologists characterized the veteran as being 
unemployable.  Although some examiners found the veteran to 
be competent to manage his funds, and to have symptoms in 
some degree of remission, there is sufficient medical 
evidence of record to show that the veteran's disability has 
been persistent and totally incapacitating throughout the 
period.  

The Board has also considered lay evidence of record, to 
include the testimony of the veteran's wife.  "A layperson 
can certainly provide an eyewitness account of a veteran's 
visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this case, the testimony of the veteran's wife regarding 
the veteran's aggressive and generally bizarre behavior is 
consistent with the totality of the medical evidence during 
the period.  

Accordingly, based on the medical and lay evidence above, the 
Board finds that an effective date of February 1, 1979 is 
assignable for the 100 percent disability rating for 
schizophrenia.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the veteran's symptoms more closely approximate 
the criteria for the 100 percent rating.  The benefit-of-the-
doubt rule accordingly applies.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  



ORDER

An effective date of February 1, 1979 for the award of a 100 
percent rating for the service-connected chronic 
schizophrenia is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


